DETAILED ACTION
	The present application has been examined under the pre-AIA  first to invent provisions.  

Status of the Claims
The claims of January 28, 2021 are not entered.  The claims of November 19, 2020 are entered.  

Petition and Telephone Correspondence
The recent correspondence in this application began on January 27 when the Attorney called the Examiner and also called Supervisory Patent Examiner Craig Schneider on the same day.  The Attorney stated that he believes it is “irregular” to deny entry of new claims after an appeal decision, which is incorrect.  The Attorney did not cite any basis in the MPEP or elsewhere to support this assertion.  The Examiner provided a clear explanation of the “obviously in condition for allowance” standard set forth in MPEP 1214.07.  The Attorney then expressed the opinion that the Examiner should “just eat the time” and enter the amendment because it “would not be much more difficult” than the type of amendment that is provided for in the MPEP.  Upon receiving a detailed explanation of how the USPTO allocates an examiner’s time, the Attorney responded by stating “that sounds like a horrible job.”  The Attorney then filed an interview summary characterizing the examiner as bristling and having resentment, which are inappropriate ad hominem characterizations.  
The Attorney also filed a petition which states “refusal to permit entry is not based on having determined that the proposed claims would not obviously place the application in condition for allowance,” which is simply false.  The PTOL-413 of February 2, 2021 explains 
The Attorney additionally filed another claim amendment on January 28, and subsequently called the TC3700 Ombudsman to request entry of the November 19 claim amendment, despite the fact that it is no longer the most recent claim set.  
Upon conferring with petitions personnel and learning that the petition would be dismissed/denied, and also conferring with the Ombudsman and the Examiner’s supervisor, it was suggested to the Examiner that entering the amendment of 11/19 would make the petition moot and avoid having to address the even more problematic claim set of January 28.  This entry 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  See the PTAB decision of November 4, 2020 for conclusions and claim interpretations which are different than those set forth in the Final Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799